Citation Nr: 0527008	
Decision Date: 10/04/05    Archive Date: 10/17/05	

DOCKET NO.  02-19 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
bilateral defective hearing, to include a determination on 
the propriety of a reduction from 70 to 60 percent for the 
veteran's bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

This case was previously before the Board in June 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  In a rating decision of December 1999, the RO granted a 
70 percent evaluation for service-connected bilateral hearing 
loss.  

2.  As of the time of VA audiometric examinations in 
November 2000 and January 2002, the veteran exhibited no more 
than Level VII hearing in his right ear, and Level XI hearing 
in his left ear.  

3.  The veteran currently exhibits no more than Level VIII 
hearing in his right ear, and Level XI hearing in his left 
ear.  


CONCLUSIONS OF LAW

1.  Based on all pertinent evidence of record, the veteran's 
previous 70 percent evaluation for service-connected 
bilateral hearing loss was properly reduced to 60 percent.  
38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105, 
4.85, Diagnostic Code 6100, 4.86(a) (2004).  

2.  The criteria for a current evaluation in excess of 
70 percent for service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, Diagnostic Code 6100, 4.86(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claims, as well as the evidence that VA will attempt to 
obtain and what evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the case at hand, in correspondence of June 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for an 
increased evaluation, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by the VA, and the need for the 
veteran to advise VA of or submit any evidence in his 
possession pertaining to his claim.  In addition, the veteran 
was provided a Statement of the Case as well as Supplemental 
Statements of the Case apprising him of various VA actions in 
his case.  

The Board is cognizant of the United States Court of Appeals 
for Veterans Claims' (Court's) recent holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), that VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  However, 
under the circumstances of this case, the Board is of the 
opinion that the RO's compliance with the VCAA notice 
provisions subsequent to the initial unfavorable decision in 
February 2002 is not prejudicial to the veteran.  See 
Pelegrini v. Principi, supra; see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (error regarding the timing of notice 
does not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it).  

While the notice regarding the issue of an increased 
evaluation was not given prior to the first AOJ adjudication 
of that claim, notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
following remand, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated, and a Supplemental Statement of the 
Case was provided to the appellant.  The veteran was provided 
every opportunity to submit evidence, and to attend a hearing 
at the RO before a Decision Review Officer, or before a 
Veterans Law Judge at the RO, or in Washington, D.C.  He has 
been provided notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence VA would secure on his behalf.  
Moreover, the veteran was given ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA and private treatment records and 
examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issues 
on appeal, and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he could submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has had sufficient notice of 
the type of information needed to support his claims, and of 
the evidence necessary to complete the application.  
Accordingly, the duty to assist and notify as contemplated by 
the applicable provisions, including the VCAA, has been 
satisfied with respect to the issues on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

In a rating decision of December 1999, the RO granted a 
70 percent evaluation for service-connected bilateral hearing 
loss, previously evaluated as 60 percent disabling.  

At the time of a VA audiometric examination in May 2000, it 
was noted that the veteran was seeking an increase in 
compensation for his service-connected hearing loss.  
Audiometric examination revealed pure tone air conduction 
thresholds, in decibels, as follows:  



HERTZ


1000
2000
3000
4000
RIGHT
60
85
90
95
LEFT
80
95
110
115+

Speech discrimination ability utilizing monitored live voice 
W-22 word lists was 60 percent in the veteran's right ear.  
Apparently, the veteran's left ear was not tested.  According 
to the examiner, a previous audiometric examination in 
September 1999 indicated what appeared to be a significant 
decrease in pure tone thresholds over those obtained in 
September 1998.  Current audiometric results were consistent 
with the results of September 1998, which is to say, a 
bilateral moderate to moderately severe to profound 
sensorineural hearing loss.  Word recognition was poor in the 
right ear, and not tested in the left ear since the veteran 
could not comprehend speech up to the limits of the 
audiometer.  

On VA audiometric examination in November 2000, it was noted 
that the veteran's primary complaint continued to be his 
hearing loss.  Audiometric examination 


revealed pure tone air conduction threshold levels in 
decibels, as follows:  



HERTZ


1000
2000
3000
4000
RIGHT
65
85
90
90
LEFT
75
90
100
105

Speech recognition ability utilizing the Maryland CNC Word 
Lists was 70 percent in the veteran's right ear, and 4 
percent in his left ear.  The pertinent diagnosis was of a 
moderately severe to profound sensorineural hearing loss in 
the range from 500 to 4000 Hertz in the veteran's right ear, 
and a severe to profound sensorineural hearing loss in the 
left ear.  Noted at the time of examination was that 
audiometric results were consistent with earlier results 
obtained in November 1999.  No significant change in pure 
tone thresholds or word recognition scores was in evidence.  

In a rating decision of November 2000, it was proposed that 
the veteran's previous 70 percent evaluation for bilateral 
hearing loss be decreased to 60 percent.  

In correspondence of December 2000, the veteran was informed 
that a proposal had been made to reduce his prior evaluation 
for bilateral hearing loss from 70 percent to 60 percent.  
The veteran was further advised that he could submit medical 
or other evidence to show that the proposed reduction should 
not take place.  

In a statement of January 2001, the veteran voiced his 
disagreement with the proposed reduction in rating, stating 
that he did not feel that the results of his last hearing 
test were accurate.  

On VA audiometric examination in January 2002, the veteran 
voiced continuing complaints of significant hearing loss.  
Audiometric examination reveals pure tone 



air conduction threshold levels, in decibels, as follows:  



HERTZ


1000
2000
3000
4000
RIGHT
70
80
85
95
LEFT
75
90
105
105

Speech recognition ability utilizing the Maryland CNC Word 
Lists was 70 percent in the right ear and 4 percent in the 
left ear.  The pertinent diagnosis was of a moderately severe 
sensorineural hearing loss at 500 Hertz, a severe 
sensorineural hearing loss at 1000, 2000, and 3000 Hertz, and 
a profound sensorineural hearing loss at 4000 Hertz in the 
veteran's right ear.  The veteran's left ear displayed a 
severe sensorineural hearing loss at 500 and 1000 Hertz, with 
a profound sensorineural hearing loss at 2000, 3000, and 4000 
Hertz.  

In a rating decision of February 2002, the RO effectuated the 
aforementioned proposed reduction, reducing the veteran's 
previous 70 percent evaluation for bilateral hearing loss to 
60 percent, effective June 1, 2002.  

A private audiometric examination conducted in July 2002 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:  



HERTZ


1000
2000
3000
4000
RIGHT
65
75
85
85
LEFT
75
85
105
120

Speech discrimination ability utilizing unspecified stimulus 
materials was listed as 19 percent in the veteran's right 
ear, and was not tested in the left ear.  

Another private audiometric examination conducted in 
March 2003 by the same facility revealed pure tone air


conduction threshold levels, in decibels, as follows:  



HERTZ


1000
2000
3000
4000
RIGHT
65
75
85
85
LEFT
75
85
105
120

Speech discrimination ability utilizing unspecified stimulus 
materials was listed as 19 percent in the right ear, and 0 
percent in the left ear.  

On VA audiometric examination in January 2005, the veteran 
denied problems with tinnitus.  Audiometric examination 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:  



          HERTZ


1000
2000
3000
4000
RIGHT
75
80
90
105
LEFT
80
95
115
No 
Response

Speech recognition ability utilizing the Maryland CNC Word 
Lists was 54 percent in the right ear, and 20 percent in the 
left ear.  The pertinent diagnosis was of a severe hearing 
loss at 500, 1000, and 2000 Hertz, with a profound hearing 
loss at 3000 and 4000 Hertz in the right ear; and a severe 
hearing loss at 500 and 1000 Hertz, with a profound hearing 
loss at 2000, 3000 and 4000 Hertz in the left ear.  Review of 
the veteran's claims folder disclosed that hearing loss had 
previously been determined to be service connected.  

In a rating decision of March 2005, the RO granted a 
70 percent evaluation for the veteran's service-connected 
bilateral hearing loss, effective from January 10, 2005, the 
date of the aforementioned VA audiometric examination.  



Analysis

The veteran in this case seeks an increased evaluation for 
service-connected bilateral hearing loss.  In addition, the 
veteran questions the propriety of the rating decision which 
reduced compensation for his service-connected hearing loss 
from 70 percent to 60 percent.  

In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
While a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical history 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 Hertz.  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, a rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  38 C.F.R. § 4.86(a) (2004).  

As regards the propriety of the veteran's reduction in 
benefits, the Board notes that, where a reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation will result in a reduction 
or discontinuance of compensation payments currently being 
made, a rating proposing the reduction or discontinuance must 
be prepared setting forth all material facts and reasons.  
The veteran is to be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60 day period from the date of notice to the beneficiary of 
the final rating action expires.  38 U.S.C.A. § 5112(b)(6) 
(West 2002); 38 C.F.R. § 3.105(e) (2004).  

In the present case, a review of the record discloses that, 
in May 2000, the veteran underwent a VA audiometric 
examination, apparently, for compensation purposes.  However, 
that examination was conducted utilizing monitored live voice 
(as opposed to recorded) W-22 (as opposed to Maryland CNC) 
stimulus materials, and, as such, was inadequate for rating 
purposes.  See 38 C.F.R. § 4.85 (2004).  

On VA audiometric examination in November 2000, the veteran 
exhibited Level VII hearing in his right ear, and Level XI 
hearing in his left ear, commensurate with a 60 percent 
evaluation.  A subsequent VA audiometric examination in 
January 2002 yielded similar results, once again resulting in 
Level VII hearing in the veteran's right ear, and Level XI 
hearing in his left ear.  Not until a VA audiometric 
examination of January 2005 did the veteran exhibit hearing 
impairment sufficient to warrant the assignment of an 
increased (i.e., 70 percent) evaluation.  Consideration of 
38 C.F.R. § 4.86(a) does not yield a more favorable result.  



The Board observes that, pursuant to applicable law and 
regulation, the veteran was given adequate notice of the 
proposal to reduce his evaluation for service-connected 
hearing loss from 70 percent to 60 percent.  All prescribed 
procedures were followed prior to the actual effectuation of 
that reduction.  Specifically, the veteran was notified of 
the proposed reduction in December 2000 and provided 
appropriate due process rights.  The reduction was not 
effectuated until the February 2002 rating decision, and was 
made effective June 1, 2002.  The Board also notes that the 
70 percent evaluation had not been in effect for at least 
five years prior to the reduction, therefore the provisions 
of 38 C.F.R. § 3.344 are not applicable.  38 C.F.R. 
§ 3.344(c).  Moreover, the veteran underwent two VA 
examinations more than a year apart, both of which showed 
improved hearing.  Under the circumstances, the reduction in 
evaluation for the veteran's service-connected hearing loss 
from 70 percent to 60 percent was proper.  

Turning to the issue of a current evaluation in excess of 
70 percent for service connected bilateral hearing loss, the 
Board notes that, at the time of the aforementioned VA 
audiometric examination in January 2005, the veteran 
exhibited Level VIII hearing in his right ear, and Level XI 
hearing in his left ear.  Such findings are consistent with 
the 70 percent evaluation currently in effect for the 
veteran's service-connected hearing loss.  While it is argued 
that, based on private audiometric examinations in July 2002 
and March 2003, the veteran is, in effect, entitled to a 
100 percent schedular evaluation for his service-connected 
hearing loss, neither of those examinations was conducted in 
accordance with the required VA protocol.  More specifically, 
there is no indication that, on either of the examinations in 
question, the Maryland CNC Word Lists were utilized in 
determining the veteran's speech recognition ability.  
Moreover, at the time of the July 2002 private audiometric 
examination, speech discrimination ability in the veteran's 
left ear was, apparently, not tested.  See 38 C.F.R. § 4.85 
(2004).  Under the circumstances, and absent demonstrated 
clinical evidence of a more severe loss, the 70 percent 
evaluation currently in effect for the veteran's service-
connected bilateral hearing loss is appropriate, and an 
increased rating is not warranted. 38 C.F.R. §§ 4.85, 4.86 
(2004).  


In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Reduction of the veteran's evaluation for service-connected 
bilateral hearing loss from 70 percent to 60 percent was 
proper, and the appeal as to that issue is denied.  

A current evaluation in excess of 70 percent for service-
connected bilateral hearing loss is denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


